Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 1 of 20   1

                          October 16, 2018

                IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF GEORGIA
                          ALBANY DIVISION
                      CASE NUMBER 1:15-CV-56

_______________________________________________________________

TAMANCHIA MOORE,               )
                               )
                 PLAINTIFF     )
                               )
                               )           OCTOBER 16, 2018
v.                             )
                               )           ALBANY, GEORGIA
                               )
INTUITIVE SURGICAL, INC.,      )
                               )
                 DEFENDANT     )
________________________________

                         STATUS CONFERENCE
               BEFORE THE HONORABLE LESLIE J. ABRAMS
                 UNITED STATES DISTRICT COURT JUDGE

APPEARANCES:

FOR THE PLAINTIFF             JEFFREY HABERMAN, ESQ.
                              SCHLESINGER LAW OFFICES
                              1212 SOUTHEAST THIRD AVENUE
                              FT. LAUDERDALE, FLORIDA 33316
                              and
                              ALFRED CORRIERE, ESQ.
                              VANSANT & CORRIERE
                              128 S. WASHINGTON ST., 2ND FLOOR
                              ALBANY, GEORGIA 31701

FOR THE DEFENDANT             Z. ILEANA MARTINEZ, ESQ.
                              THOMPSON HINE
                              3560 LENOX ROAD, SUITE 1600
                              ATLANTA, GEORGIA 30326
                              and
                              NANCY WUAMETT, ESQ.
                              GEOFFREY M. WYATT, ESQ.
                              SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                              1440 NEW YORK AVENUE, N.W.
                              WASHINGTON, D.C. 20005

ALSO PRESENT                  TAMANCHIA MOORE



                         MINDY MARTIN, USCR
                            229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 2 of 20    2

                                October 16, 2018

1       (Commencing at 4:10 p.m.)

2               THE COURT:   Good afternoon, everyone.     We're here in a

3    status conference in Moore versus Intuitive Surgical,

4    1:15-CV-56.   Would counsel please announce your appearances.

5               MR. HABERMAN:   Good afternoon, your Honor.      Jeffrey

6    Haberman and Al Corriere on behalf of the plaintiff, Ms. Moore,

7    who's also present.

8               THE COURT:   Good afternoon.

9               MR. WYATT:   Good afternoon, your Honor.      Geoffrey Wyatt

10   for Intuitive Surgical.     I'm here with Nancy Wuamett and Ileana

11   Martinez.

12              THE COURT:   Good afternoon.

13      So I set this hearing because at present this case has been

14   pending about three years, and we need to get it moving.         I know

15   there are a number of motions before the Court, so I wanted to

16   kind of walk through where I am, get some feedback from you all,

17   and set a schedule.     So first we'll go through the outstanding

18   motions.

19      Plaintiff has an outstanding motion for summary judgment,

20   which, I believe, is document 51.      Having reviewed the papers,

21   I'm going to deny as moot -- deny the motion as moot as to

22   affirmative defenses 6, 8, and 10 given that the defendant has

23   withdrawn those defenses.

24      I'm also going to deny as moot, the motion as moot insofar

25   as it pertains to events that were extraordinary under the

                                MINDY MARTIN, USCR
                                   229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 3 of 20   3

                                October 16, 2018

1    circumstances -- I'm sorry -- as to affirmative defense number 4

2    to the extent that it involves events that were extraordinary

3    under the circumstances, not foreseeable in the normal course of

4    events, or independent or far removed from Intuitive Surgical's

5    conduct or controls.    Again, the defendant has conceded that

6    that's not appropriate and has withdrawn that affirmative

7    defense.

8       However, I am going to consider the motion solely to the

9    extent that Intuitive seeks to rely on the affirmative defense

10   that plaintiff's claim are barred because her alleged injuries

11   were actually or proximately caused in whole or in part by the

12   intervening or superceding conduct of independent third parties

13   and nonparties.

14      So, essentially, to the extent that they asserted that there

15   is an affirmative defense, to that narrow, that's the only thing

16   that the Court will consider with regard to the motion for

17   summary judgment.    I'm going to reserve ruling on that at this

18   point mainly because there's a motion to exclude Dr. Huh's, I

19   think that's how you pronounce it, Huh, Huh's testimony.

20              MR. HABERMAN:   Yes, on Dr. Huh --

21              THE COURT:   Oh, go ahead.

22              MR. HABERMAN:   No.   Plaintiff has a motion to exclude

23   the testimony of Dr. Huh and Dr. Smurda, which are

24   defendant's --

25              THE COURT:   Well, to the extent that that issue is, as

                                MINDY MARTIN, USCR
                                   229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 4 of 20     4

                               October 16, 2018

1    I read it, to the extent that that issue, the remaining issue in

2    the motion for summary judgment, Dr. Huh's testimony seems to be

3    pivotal, so at this point, given that I have to rule on the

4    motions in limine, I'm going to reserve ruling on that issue.

5       I am going to note, however, just to give you all an update,

6    because I feel like I should let you know, based on what I've

7    read so far, it appears that that, based on -- assuming that

8    testimony comes in and given the testimony of the other expert,

9    plaintiff's own expert, I do believe that that is a viable

10   affirmative defense.    So I'll just give you a heads-up that

11   that's, you know -- the Court's -- I've gone through everything.

12   So we're not just sitting on it.      But just to give you an idea,

13   that's where we're going.

14      With regard to defendant's motion for summary judgment,

15   which is document 58, again, I'm going to reserve ruling on that

16   until the Daubert motions are determined because, again, it

17   appears that, the motion appears to turn on the admissibility of

18   the expert.   So we'll get, I think, to all of those in due

19   course.

20      There are a number of motions to exclude testimony.

21   Particularly, I'll start with document 54, which is plaintiff's

22   motion to exclude Dr. Rakow's testimony.       I am denying that

23   motion.   As I review it, the plaintiff is seeking to exclude the

24   testimony on two bases; first, that Dr. Rakow's opinion does not

25   fit the facts and is based on speculation and not reliable

                              MINDY MARTIN, USCR
                                 229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 5 of 20      5

                               October 16, 2018

1    methodology.

2       My reading of that argument either misstates or

3    misunderstands Dr. Rakow's opinion as asserted.         Plaintiff seems

4    to believe that there's a contradiction.       I don't believe

5    that -- I don't read it as a contradiction, not a contradiction

6    that would disqualify him.     As I read it, he opined that the

7    dimensional controls that Intuitive used in 2009 were in line

8    with industry standards.     That is not contradicted by anything

9    that Intuitive later says.

10      It says it did these tests, that those are the controls, and

11   that's how he did it.    He can certainly opine to that.         You can

12   certainly cross-examine as to that.       But it certainly is not

13   either a direct contradiction or a lie or falsehood for him to

14   set forth that opinion and certainly to be disqualified at that

15   point.

16      When we get to the FDA issue, again, he is not opining as to

17   anything that has to do with the FDA.       He is opining -- he's a

18   materials expert.    His limited testimony is to the testing and

19   such in his area of expertise.      As he's not testifying regarding

20   any FDA regulations, and he clearly states that he's not

21   qualified to testify as to the FDA regulations, the limited

22   opinions that he's offered do not impute the FDA regulations.

23   Thus, this objection does not have merit, and I'm going to deny

24   that.

25      Now, with the rest of them, I believe we have got to have a

                              MINDY MARTIN, USCR
                                 229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 6 of 20       6

                               October 16, 2018

1    hearing on the -- I think there are five outstanding ones.           For

2    Dr. Rakow, I believe, as a matter of law, there was just nothing

3    to go on there.   But with regard to the other five experts and

4    the competing motions to exclude, I think we do need to have a

5    hearing.

6       I am setting aside two days for this.         The hearing will be

7    held on January 17th and 18th, beginning at 9:30 a.m.            And you

8    all do not feel the need to use all this time, but you are

9    limited to five hours each.     And that is inclusive of your

10   opening argument, your closing argument, your direct, and your

11   cross.   So there will be a timer.

12      Just to let you know, the trial will also be done on a timer

13   because I think that that's the most efficient.         I've found it's

14   the most efficient way to do these trials.        So each side,

15   beginning at 9:30 on the 17th, will have five hours to present

16   your case.   And we'll do our best to get that taken care of.

17      And so once we get that, I'll make a ruling on those, on the

18   Daubert motions, and then that should make the rulings on the

19   summary judgment, they're very, I think very succinct after

20   that.    They're very narrow issues.    So once we rule on Daubert,

21   I think the Court, in the next couple of a weeks after that

22   ruling, should be able to get you the motion for summary

23   judgment.

24      There's an outstanding motion for sanctions.          And, again, I

25   know you all have come prepared.      I think most of this was

                              MINDY MARTIN, USCR
                                 229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 7 of 20         7

                               October 16, 2018

1    briefed out to the point where I don't need argument today.             But

2    if at some point you want to be heard, just let me know.

3       At this point, I'm granting the motion for sanctions.               As I

4    review the law, and I'm very familiar with the process with this

5    particular issue as we had a hearing here, the plaintiff had a

6    duty to preserve the journal.      That duty certainly -- or

7    arguably arose when the case was filed.       It certainly arose when

8    the first RFP was propounded on April 11, 2016.         And that RFP,

9    one of those RFPs sought journals kept by the plaintiff that

10   memorialize, describe, refer to, or in any way relate to any of

11   the facts, allegations, injuries, or damages referred to in the

12   complaint.

13      If plaintiff didn't -- so there was notice there.             And

14   plaintiff certainly should have seen it.       Plaintiff's counsel

15   definitely should have seen and preserved that journal.           Found

16   out if the journal existed.     And to the extent the journal

17   existed, should have -- could have told plaintiff that she

18   should have preserved it.

19      Even if they didn't know then, she didn't know then, in

20   April 2017 there were many, multiple pages of a deposition

21   focusing on this journal.     That should have put the plaintiff on

22   notice that she had to keep that.      Counsel should have also told

23   her that she had to keep it.     But notice was certainly there.

24   And notice is knew or should have known.

25      Yet despite both of those, two to three months after the

                              MINDY MARTIN, USCR
                                 229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 8 of 20    8

                               October 16, 2018

1    deposition, she destroyed it.      Threw it away.    That's spoliation

2    of evidence.

3       The Court also finds that there was bad faith involved in

4    the spoliation.   Defendant (verbatim) seeks to avoid a finding

5    of bad faith by arguing that plaintiff did not throw the journal

6    away because of the litigation but for other personal reasons.

7    However, the Eleventh Circuit has made it clear that malice is

8    not required to make a finding of bad faith.        Rather, as the

9    Eleventh Circuit held in Mann v Taser, bad faith may be found

10   where the plaintiff's actions are responsible for the spoliation

11   of evidence and the plaintiff fully appreciated the significance

12   of the evidence to the anticipated litigation.

13      Here, plaintiff's actions were -- she certainly was

14   responsible.   She's admitted that she threw it away.        So the

15   first prong is met.    The second prong, that she gave it away --

16   she threw it away after the RFP was propounded and after she was

17   questioned about it at the deposition, based on that, the Court

18   finds that the plaintiff fully appreciated the significance of

19   the evidence to the litigation.

20      Furthermore, the fact that the plaintiff did not admit that

21   the journal was discarded until after the defendant had made

22   several requests for it, after the defendant had filed a motion

23   to compel, after the Court held an unnecessary hearing, wasting

24   the Court's time and resources, when the defendant (verbatim)

25   knew that that journal had already been thrown away before we

                              MINDY MARTIN, USCR
                                 229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 9 of 20    9

                               October 16, 2018

1    sat here and had that hearing, that also indicates that she was

2    aware of the significance of the journal.

3       So the question now becomes the import of the evidence.         Per

4    the Eleventh Circuit, it must be more than relevant.         It has to

5    either be critical or crucial.      However, there does not have to

6    be concrete evidence of what the journal is.        I understand what

7    the plaintiff says was in it, but nobody knows that.         And we're

8    not going to punish the defendant because they didn't get to see

9    it because she threw it away.

10      The journal might have contained evidence belying

11   plaintiff's contentions regarding her mental and emotional state

12   following the surgery.    Accordingly, plaintiff is seeking

13   damages based on emotional distress.       Such evidence is certainly

14   critical.

15      Based on those findings, the Court finds that sanctions are

16   warranted.   I agree with plaintiff that dismissal of the claim

17   is not appropriate.    However, the Court is going to give an

18   adverse inference instruction, one, informing the jury of

19   plaintiff's destruction of the journal during the pendency of

20   this case and, two, directing the jury to presume that the

21   journal contained information that was adverse to the plaintiff

22   and favorable to the defendant.      And when we get closer to the

23   trial, we will craft that language.

24      So I'll stop here.     Well, no, let me give you all the

25   sanctions, and then I'll hear from you if you want to be heard

                              MINDY MARTIN, USCR
                                 229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 10 of 20   10

                                October 16, 2018

1    on the record.

2        Plaintiff is also ordered to pay the reasonable fees and

3    expenses associated with both the motion to compel and the

4    motion for sanctions related to this matter.         I'm going to allow

5    limited discovery as described in footnote 6 of the defendant's

6    motion for sanctions at document 78.       That discovery must be

7    completed by November 16th.

8        And the Court's instructions regarding the discovery

9    including but not limited to the self-authenticating rule, the

10   21, 21, 21 day rule, and the rules regarding the motions to

11   compel and extension apply.      So just go back and make sure you

12   reference the Court's pretrial order to how we deal with motions

13   to compel.

14       At this point, I'm going to withhold ruling on whether

15   plaintiff's counsel should be sanctioned.        There are specific

16   findings that have to be made with that regard, and I believe a

17   hearing needs to be heard, so I'm going to defer ruling on that

18   at this time.

19       All right.    If anybody wants to be heard on this for the

20   record, you may.

21             MR. HABERMAN:    I'd like to be heard, your Honor.      Thank

22   you for giving me the opportunity to be heard.

23             THE COURT:   If you could pull that mike towards you.

24             MR. HABERMAN:    Sure.   Would it be better if I come up?

25             THE COURT:   Either one you're more comfortable with.

                               MINDY MARTIN, USCR
                                  229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 11 of 20   11

                                October 16, 2018

1               MR. HABERMAN:   I'd like to take the opportunity to

2    inform the Court that I understand my role here is to be an

3    officer of the court, not just an advocate for my client but

4    also an officer of the court.      And at no point in time did I act

5    according to the way the defendant has charged and the way the

6    Court has seemingly found, which was that there might be some

7    bad faith or ulterior motive in not producing Ms. Moore's

8    journal.

9               THE COURT:   Well, I'll stop you now.      I haven't made

10   that finding.   That's the whole point; I'm deferring on that.

11   I'm not getting into the, not the issue of sanctions with regard

12   to counsel's conduct.      And I'm not inferring that you acted

13   nefariously.

14       I'll just tell you where I am right now.         It may have been

15   an issue where -- the worst that I see happening is that you did

16   not inform your client that she had to preserve the journal.

17   And I want you not to speak on that at this point because if you

18   did inform her and she ignored you, then that makes the

19   situation more egregious, and you certainly don't want to

20   prejudice your client at this point, which is part of the reason

21   I am withholding making any decision about the imposition of

22   sanctions to counsel.

23              MR. HABERMAN:   Okay.   Fair enough, your Honor.

24       The time line that the defendant has set up also seems to

25   suggest that there was some foul play going on but -- and I

                                MINDY MARTIN, USCR
                                   229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 12 of 20     12

                                October 16, 2018

1    understand that the Court understands the plaintiff's argument,

2    which is that the contents of this journal never touched on

3    issues that go to this case.       I know that the Court disagrees.

4    But if you'll give me the opportunity to just state again for

5    the record, our reading of Ms. Moore's deposition transcript

6    shows that her journal entries were limited to her romantic

7    dealings with her then-boyfriend --

8              THE COURT:   Well, I'm going short-circuit this one

9    because it's been written.

10             MR. HABERMAN:    Sure.

11             THE COURT:   And it's getting late in the day.          But,

12   two, at the very least, she notes that she broke up with

13   Mr. Lastor in part because of the emotional fallout from this.

14   That falls within the context.      Whether it's helpful to the

15   defendant or not, that falls -- it had some bearing on it.           You

16   know that relevance is very, very wide.        And based on her

17   statement alone, that journal was responsive, number one.

18       Number two, according to the Eleventh Circuit, I can't take

19   her word for what was in that journal.        If you had produced it,

20   if you'd even produced it in camera, then I would have had an

21   opportunity to say it's relevant or not relevant.

22       But since it was destroyed, I can't say what it was.

23   Defendant can't say what it was.       Defendant doesn't have an

24   opportunity to do anything.      And we're not -- the court says I'm

25   not obliged to just take your word for it.        Because in that

                               MINDY MARTIN, USCR
                                  229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 13 of 20     13

                                October 16, 2018

1    case, everybody would go around destroying evidence and then

2    saying but this was what was in it.

3        So according to the law, I get what she says was in it and

4    what she says it doesn't apply to, but you don't get to make

5    that choice.   And you certainly don't get to destroy the

6    evidence that goes either way.

7              MR. HABERMAN:    I understand that, your Honor.         I just

8    think that when the defendant had moved to compel, we had a good

9    faith legal basis for making an objection at that time.           And

10   that was argued before you, your Honor, back in April, I think.

11   And I think you had even agreed with me when we had read through

12   the transcript that if I what was saying -- if at a certain

13   point the testimony stopped, you agreed with me, but then

14   another question was asked, and you made the ruling that you

15   made.   I don't think -- and I just, maybe I'm doing myself more

16   harm than good.    I just didn't think --

17             THE COURT:   I'm not saying you shouldn't have argued

18   the motion to compel.     My thing is, even if you didn't know when

19   you came here and argued that motion, your client knew she had

20   thrown it away.    She threw it away in the summer of 2017.         That

21   hearing was in 2018.     We had a whole hearing about a document

22   that no longer existed.     That's the point.

23       It doesn't matter what was in it.       We had an entire

24   hearing -- my time, my clerk's time, everybody up here's time --

25   when either you and your client or just your client knew what we

                               MINDY MARTIN, USCR
                                  229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 14 of 20      14

                                 October 16, 2018

1    were arguing about had been destroyed.

2               MR. HABERMAN:    Fair enough, your Honor.     And with that,

3    I'll sit down.    Thanks.

4               MS. MARTINEZ:    May I just speak very briefly?

5        You know, we do not take any pleasure, neither my client nor

6    myself or any of these attorneys here take any pleasure in

7    bringing motions for sanctions.      We do not do it lightly.        We

8    only do it under circumstances where it is warranted.             And we

9    believe it is here.

10       I'm not going to go over the authorities that we've cited

11   for the Court's ability to sanction plaintiff's counsel.            What I

12   would like to point out to the Court is they maintain that at

13   the time that we had that hearing on the motion to compel,

14   Mr. Haberman knew nothing that his client had disposed of the

15   journal.   Yet at the end, after the Court says produce the

16   journal in two days, all of a sudden --

17              THE COURT:   I'm stopping you only now because we are

18   not going into sanctions on the attorney at this point.

19              MS. MARTINEZ:    Understood.

20              THE COURT:   If you're making an argument that the

21   sanctions should be more severe than the adverse inference

22   instruction, then I'll hear you on that.        For the purposes of --

23   I need to be as fair as possible.       I'm not having a full-on

24   hearing and I certainly do not -- I'm not going into this in any

25   way to prejudice the plaintiff any further.

                                MINDY MARTIN, USCR
                                   229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 15 of 20     15

                                October 16, 2018

1        So to the extent, if you want to make an argument that it

2    should be dismissal as opposed to the adverse inference

3    instruction, which you propose in your motion, then I'll hear

4    you on that, but I don't want to get into the issue of what was

5    known and what was represented to the Court at the time.

6              MS. MARTINEZ:    Understood, your Honor.      And I just

7    wanted to correct the record.      Since Mr. Haberman had an

8    opportunity to correct the record, I just wanted to also just --

9              THE COURT:   And the record is not completely closed.

10   We're going to open it up later.       I'm not ruling.    I am just

11   holding off until a later point.

12             MS. MARTINEZ:    Understood.    And while I will not argue

13   it now, we do want the Court to consider all of the evidence in

14   deciding whether a more severe sanction other than the adverse

15   inference is appropriate.

16             THE COURT:   Well, this is the time.       Now, are you

17   talking a more severe sanction as in dismissal?

18             MS. MARTINEZ:    Yes.

19             THE COURT:   This would be the time to argue it because

20   I'm not "my ruling has been made and we're going to go with

21   this."

22             MS. MARTINEZ:    Okay.   Well, I would like, then, to

23   continue with that statement, then, that even though now they

24   maintain, Mr. Haberman and plaintiff maintains that Mr. Haberman

25   knew nothing about the destruction of the journal, after the

                               MINDY MARTIN, USCR
                                  229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 16 of 20   16

                                October 16, 2018

1    Court ordered it produced, he says, well, I don't know if it

2    exists anymore.    Why would Mr. Haberman even say that rather

3    than saying, you know, I'll go back to my client and we'll, you

4    know, we'll produce it.     So, to me, that just belies the

5    allegation that he did not know that that journal was destroyed.

6               THE COURT:   But even if he did know, say counsel and

7    plaintiff knew that the journal had been destroyed, we certainly

8    aren't going to punish plaintiff because counsel did something

9    that was outside of the bounds.      So I'm not sure how that

10   argument would lead me to move the sanction from the adverse

11   inference to the dismissal.

12              MS. MARTINEZ:   Understood, understood.      And one other

13   thing, just in consideration of the higher sanction, is that yet

14   another thing that happened here is, once plaintiff's counsel

15   found out in the deposition that plaintiff still had this

16   journal, again, as your Honor has said, he didn't ask her to

17   keep it.   Also did not supplement the discovery request, the

18   responses to the discovery request saying, oh, by the way, our

19   previous answers were wrong; this is now what the situation is.

20       So thank you very much for allowing me to speak.

21              THE COURT:   Hearing that additional argument, I still

22   believe that the appropriate sanction is the adverse

23   instruction.   This is not a situation where -- well, in part

24   because there may be other evidence outside of this going into

25   her emotional state.     Certainly, just the facts of this case

                                MINDY MARTIN, USCR
                                   229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 17 of 20   17

                                October 16, 2018

1    would indicate that there has been, certainly, emotional

2    distress, mental and emotional distress just by the nature of

3    the injury.

4          It's one thing to say you can't present this evidence, and

5    we're going to tell the jury to draw an adverse inference from

6    it.   It's another to say, you lose your entire claim even though

7    there is arguably sufficient evidence, assuming that a jury were

8    to find that Intuitive was liable, to say that she did, in fact,

9    suffer these damages.

10         I mean, this idea that -- part of the reason is I have to

11   look at the severity and the criticality.        And if this did, in

12   fact, happen -- well, regardless of the cause, certainly there

13   was emotional and mental, just, stress.        Now, whether there

14   should be damages from that, that's something for a jury to

15   decide.   But I'm just not at a point where I'm not going to

16   preclude her from making that argument and going forward on that

17   issue.    Okay.

18         Anything further?

19             MR. WYATT:   Your Honor, one question, if I may,

20   regarding the proposed Daubert hearing.        Does the Court have any

21   format in mind for the presentations?       Does the Court wish to

22   ask any questions of its own of the witnesses, or is this up for

23   counsel to sort of structure --

24             THE COURT:   Oh, no.    It's definitely up to counsel to

25   structure.    However, to the extent that something pops into my

                               MINDY MARTIN, USCR
                                  229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 18 of 20      18

                                October 16, 2018

1    head, because there won't be a jury, if there's something that

2    I'm confused on or that I need to make a decision, I will

3    interject, but it's up to you to present your case.

4              MR. WYATT:   Thank you.

5              THE COURT:   Okay.    All right.    Anything further?

6        (No response)

7              THE COURT:   Trial in this matter is going to be held

8    the week of February 11th, 2019.       The pretrial conference will

9    be on February 1st, 2019, starting at 10 a.m.         And we will get a

10   pretrial order out to you sooner rather than later.          We're

11   getting back up to speed after the storm, so I'm not going to

12   say Ms. Rushing will have it out this week.         But we'll get it

13   out to you soon.    But go ahead and mark that trial.        I'm

14   blocking off my calendar for that week.

15       Do either of you anticipate that this trial is going to last

16   more than a week?

17       (Pause)

18             THE COURT:   Well, let me put it like this.        You're

19   going to do your pretrial order.       I'm looking at this case.      I'm

20   very familiar with it.     I don't see how it would last more than

21   a week.   You're going to be time-limited.       So if you think

22   you're going to need more than a week, you should probably be

23   very detailed about that in the pretrial order.         Because right

24   now I am limiting the amount of time for evidence to come in.

25             MR. WYATT:   Understood.     Thank you.

                               MINDY MARTIN, USCR
                                  229-405-6818
     Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 19 of 20   19

                                October 16, 2018

1               THE COURT:   All right.   Is there anything else that we

2    needed to address?

3               MR. HABERMAN:   No, your Honor.

4               MR. WYATT:   No, your Honor.

5               THE COURT:   All right.   Then I will see you all in

6    January.   Take care.

7               MR. HABERMAN:   Thank you.

8        (Proceedings conclude at 4:34 p.m.)

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                MINDY MARTIN, USCR
                                   229-405-6818
Case 1:15-cv-00056-WLS Document 94 Filed 10/18/18 Page 20 of 20   20

                           October 16, 2018




                              CERTIFICATE

                                  I HEREBY CERTIFY THAT THE

FOREGOING IS A TRUE AND ACCURATE TRANSCRIPT OF THE PROCEEDINGS.



/S/ Mindy Martin                              October 18, 2018
MINDY MARTIN, RMR, FCRR
UNITED STATES COURT REPORTER
Albany, Georgia 31701
Phone: 229-405-6818




                          MINDY MARTIN, USCR
                             229-405-6818
